F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           JUN 8 2001
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                                 Clerk

    UNITED STATES OF AMERICA,

                Plaintiff-Appellant,

    v.                                                    No. 01-2128
                                                   (D.C. No. CR-01-284-MV)
    RICARDO AGUIRRE-TELLO,                                 (D. N.M.)

                Defendant-Appellee.


                            ORDER AND JUDGMENT            *




Before MURPHY , PORFILIO , and BRORBY , Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

         The government appeals from the district court’s order releasing defendant

from custody pending trial on an unsecured $10,000 bond and subject to certain


*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
conditions. Defendant has not responded to the government’s appeal brief. This

court’s jurisdiction arises from 18 U.S.C. § 3145 and 28 U.S.C. § 1291. Our

review of the district court’s release order “is plenary as to mixed questions of

law and fact and independent, with due deference to the district court’s purely

factual findings.”   United States v. Stricklin , 932 F.2d 1353, 1355 (10th Cir.

1991).

         On appeal, the government argues that the district court failed to properly

find defendant a flight risk in light of 1) substantial evidence of     defendant ’s guilt

on charges of illegal reentry following commission of an aggravated felony and

subsequent deportation, 2) the likelihood that the INS will again remove him from

the country, 3) the fact that his ties to family and community were a result of his

illegal reentry into this country, and 4) the severity of the penalty    defendant faces

for illegal reentry. The government contends that        defendant has no incentive to

appear at trial and that no condition or combination of conditions will reasonably

assure his appearance.

         Our review of the district court’s ruling at a hearing on March 28, 2001,

demonstrates that the court considered all of the factors relevant to pretrial

release decisions listed in 18 U.S.C. § 3142(g), received evidence as to those

factors listed in § 3142(g)(3)(A), and appropriately weighed them against the

remaining factors in favor of defendant’s release, subject to various conditions


                                              -2-
and an unsecured bond of $10,000. The government’s arguments do not

acknowledge the relevance of the factors listed in § 1342 (g)(3)(A) or dispute the

facts supporting the district court’s ruling. On plenary review, we find no fault

with the district court’s ruling and AFFIRM. The government’s motion to

supplement the record on appeal is GRANTED.



                                       ENTERED FOR THE COURT
                                       PER CURIAM




                                         -3-